                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                          CRIMINAL ACTION NO. 5:17-CR-26-TBR

UNITED STATES OF AMERICA                                                                PLAINTIFF

V.

JEVAN SHEPPARD                                                                        DEFENDANT


                            MEMORANDUM OPINION & ORDER


       This matter is before the Court upon a motion by the Plaintiff, the United States of America,

to continue the trial date in this action. (DN 98). The Defendant, Jevan Sheppard, filed a response

to the motion. (DN 102). This matter is ripe for review and for the following reasons, Plaintiff’s

motion is GRANTED.

       On June 13, 2017, Sheppard was charged in an indictment with (1) conspiracy to

distribute/possess with intent to distribute a controlled substance, the use of which resulted in death

and serious bodily injury, (2) distribution of a controlled substance, the use of which resulted in

death and serious bodily injury, (3) possession with intent to distribute a controlled substance, and

(4) importing a controlled substance into the United States, the use of which resulted in death and

serious bodily injury. (DN 1). More specifically, Sheppard is charged with the

possession/distribution of U-47700—a controlled substance—and causing the death and/or serious

injury of T.M. and K.M. Id. The trial is currently scheduled for jury trial on November 18, 2019.

       According to both parties, Axis Forensic Technology has lost evidence and data underlying

the existence of U-47700 allegedly found in blood samples. The United States argues that this

evidence is critical to its case and explains that “the United States must prove beyond a reasonable
doubt that T.M. suffered death, and K.M. suffered serious bodily injury, as a result of the U-47700

distributed by the defendant. Without these results, the United States will be hard pressed to meet

its burden; in fact, meeting that burden will likely be impossible.” (DN 98 at 3). The United States

requests that the trial be continued until a later date to allow time for additional testing on the

remaining samples “with specific regard to the presence or absence and concentration, of U-

47700.” The United States argues that a continuance will “permit testing to be performed and the

resulting reports issued, and further will permit both parties to review those materials and give

opportunity to prepare for trial.” (DN 98 at 4). The United States further argues that “[t]he evidence

and testimony pertaining to this blood testing is essential evidence in proving the elements of the

charged crimes.” Id. at 3.

       Sheppard objects to the government’s request for continuation for three reasons. First,

Sheppard objects that “Axis did not disclose its alleged loss of the evidence until Defendant

demanded to see the underlying data involved in its testing, and even then, not until after Shepperd

filed a motion to exclude the testimony/evidence.” (DN 93). Sheppard suggests that an earlier

disclosure of the loss of this evidence could have allowed time for the trial to proceed on schedule.

Sheppard also argues that it is troubling that “Axis presumably would have attempted to offer

testimony about the alleged testing, had Defendant not moved to exclude same following

disclosure, even though the underlying testing data, which presumably is needed to lay a proper

foundation, no longer exists.” (DN 102 at 1-2). Second, Sheppard objects that “Axis has provided

no explanation how the evidence was lost, when it learned of the loss, or how the U-4 testing data

was lost, but none of the other data for the other drugs tested was lost.” (DN 102 at 2). Third,

Sheppard objects that “Axis claims to have lost test data for U-4 for both T.M. and K.M. even

though the testing was completed on two different dates more than a month apart.” Id.
        The Court is persuaded by the Government’s arguments and finds that, in the interest of

justice, the trial date should be continued.

        The United States contends that the time granted in continuing this trial is properly

excludable from the time allowed for a speedy trial. The United States explains:

        The United States believes that a continuance is necessary and that the “ends of
        justice served by taking such action outweigh the best interest of the public and the
        defendant in a speedy trial.” See 18 U.S.C. § 3161(h)(7)(a). Further, the United
        States believes: (1) that the failure to grant the continuance would be likely to make
        a continuation of the proceeding impossible, or result in a miscarriage of justice
        (see 18 U.S.C. § 3161(h)(7)(B((i)); (2) that this case is unusual and complex due to
        the nature of the prosecution and that extra time to permit preparations for trial is
        reasonable (see 18 U.S.C. § 3161(h)(7)(B)(ii)); and/or (3) that failure to grant a
        continuance would deny counsel for the government the reasonable time necessary
        for effective preparation for trial (see 18 U.S.C. § 3161(h)(7)(B)(iv)). The United
        States also notes that this case has previously been declared complex pursuant to
        18 U.S.C. § 3161(h)(7)(B)(ii). [R. 42].
(DN 98 at 3-4). The Court agrees.

        “[T]he Speedy Trial Act comprehensively regulates the time with which a trial must

begin,” and also provides “numerous categories of delay that are not counted in applying the Act’s

deadlines.” Zedner v. United States, 547 U.S. 489, 500, 126 S. Ct. 1976, 164 L. Ed. 2d 749 (2006).

To exclude a delay from the speedy trial calculation, the Court must “set[] forth, in the record of

the case, either orally or in writing, its reasons for finding that the ends of justice served by granting

of such continuance outweigh the best interests of the public and the defendant in a speedy trial.”

18 U.S.C. § 3161(h)(8)(B)(iv).

        In this case, extra time is necessary to ensure a just resolution of Mr. Sheppard’s case. The

Court has already declared this case complex. (DN 42). The Sixth Circuit has stated that

“[g]ranting a continuance based on the complexity of a case is statutorily appropriate and has been

established in case law as adequate.” United States v. Stone, 461 F. App’x 461, 465 (6th Cir. 2012);
See also United States v. Richardson, 681 F.3d 736, 740 (6th Cir. 2012). Therefore, the period of

delay in this case shall be excluded from the time allowed for a speedy trial. An improperly rushed

trial, requiring an appeal and retrial, would cause a much longer delay—ultimately denying Mr.

Sheppard’s interest in a speedy trial. Furthermore, the public’s interest in a just resolution of this

case requires properly prepared counsel. Thus, despite Mr. Sheppard’s objection, the Court finds

that “the ends of justice served by granting of such continuance outweigh the best interests of the

public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(8)(B)(iv).

       The Court grants a continuance of the trial of this case until February 10, 2020 and will

exclude the period of delay from the time allowed for a speedy trial.




                                              ORDER

       For the foregoing reasons, IT IS HEREBY ORDERED, the Government’s motion to

continue the trial date (DN 98) is GRANTED. The jury trial set for November 18, 2019 is

VACATED.

IT IS FURTHER ORDERED,

   (1) This action is scheduled for a jury trial on February 10, 2020 at 9:00 a.m. Counsel shall

       meet in chambers at 8:30 a.m. In the event that the trial is still ongoing, the trial will break

       for holiday on February 17, 2020 and then continue as necessary.

   (2) Because this case had been declared complex, and for the reasons discussed in the Court’s

       Memorandum Opinion above, the period of delay is excluded from the time allowed for a

       speedy trial.
(3) The TELEPHONIC FURTHER PROCEEDINGS set for November 8, 2019 at 2:00

   p.m. (CDT) remains as scheduled. The Court shall place the call. The Court will schedule

   a final pre-trial conference during the call.

(4) The Court advises the parties that November 18 and November 19, 2019 are potential

   dates to hold Daubert, suppression, and/or any other appropriate hearings. This matter

   shall be discussed further during the November 8, 2019 telephonic further proceedings.

(5) The Government shall provide 404(b) evidence three weeks prior to trial. Any objections

   by Defendant shall be filed within seven days.

(6) Fourteen days prior to trial counsel shall file an exhibit list of exhibits they intend to

   introduce as evidence in chief and allow opposing counsel to inspect the exhibit. Any

   objection to the listed exhibits shall be filed seven days prior to trial.

(7) At least seven days prior to trial, counsel are directed as follows:

       a. PRETRIAL MEMORANDUM. A pretrial memorandum shall be filed by counsel

           for the United States and may be, but is not required to be, filed by any defendant.

           The following format shall be followed for the pretrial memorandum:

                i. STATUTE INVOLVED AND ELEMENTS OF THE OFFENSE (with

                   discussion of authorities, if disputed)

               ii. STATEMENT OF FACTS (optional for defendant)

              iii. SUBSTANTIVE          ISSUES      OF    LAW      WITH         CITATIONS   AND

                   AUTHORITIES (defects in the indictment, defense of entrapment,

                   constitutional issues, Miranda, illegal search, elements of conspiracy, etc.

                   All issues to be separately stated and discussed.)
                 iv. EVIDENTIARY ISSUES (any problems in putting on case, e.g., Bruton

                     rule, learned treatises, line-up, authenticity of documents, mugshots,

                     previous convictions, qualifications of experts, etc. – with specific reference

                     to Federal Rules of Evidence involved and pertinent authorities as to

                     admissibility or non-admissibility of any expected controversial evidence.)

                 v. INSTRUCTIONS (file proposed jury instructions on the substantive law of

                     the case.)

                 vi. PROPOSED VOIR DIRE QUESTIONS (the Court will conduct voir dire.)

  (8) At the commencement of trial, U.S. Attorney shall furnish the official court reporter a list

      of pre-marked exhibits intended to be used at trial.

  (9) The U.S. Attorney shall retain possession of physical exhibits (i.e., weapons, ammunition,

      drugs, etc.) during and after the trial, pending further orders of the Court.

IT IS SO ORDERED.




                                                                    October 31, 2019




CC:   Counsel of Record
CC:   AUSA
